                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Setara Tyson,

                       Plaintiff,     Case No. 13-13490

v.                                    Judith E. Levy
                                      United States District Judge
Sterling Car Rental, Inc., d/b/a Car
Source, Al Chami, and Rami           Mag. Judge Mona K. Majzoub
Kamil,

                       Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [141]
    AND GRANTING IN PART AND DENYING IN PART
    PLAINTIFF’S MOTION FOR ATTORNEY FEES [124]

     Before the Court is Magistrate Judge Mona K. Majzoub’s Report

and Recommendation (“R&R”) recommending that the Court grant in

part and deny in part plaintiff’s motion for attorney fees. (ECF No. 124

PageID.1545-58.) Plaintiff submitted one objection to the R&R (ECF No.

143 PageID.1821-26), defendants responded (ECF No. 48 PageID.1828-

31), and plaintiff filed a reply in support of her objection. (ECF No. 146

PageID. 1840-41). Defendants submitted three objections (ECF No. 142

PageID.1803-20) and plaintiff responded (ECF No. 147 PageID.1844-53.)
For reasons set forth below, plaintiff and defendants’ objections are

overruled, and the R&R is adopted in full.

    I.        Background

         The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The factual

background from the R&R is incorporated as if set forth herein.

   II.        Legal Standard

         A party may object to a magistrate judge’s report and

recommendation on any motion, and a district judge must resolve proper

objections under a de novo standard of review. 28 U.S.C. § 636(b)(1)(B)–

(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be proper, Eastern

District of Michigan Local Rule 72.1(d)(1) requires parties to ‘specify the

part of the order, proposed findings, recommendations, or report to which

[the party] objects’ and to ‘state the basis for the objection.’” Pearce v.

Chrysler Group LLC Pension Plan, 893 F.3d 339, 346 (6th Cir. 2018).

Objections that restate arguments already presented to the magistrate

judge are improper, Coleman-Bey v. Bouchard, 287 F. App’x 420, 422 (6th

Cir. 2008) (citing Brumley v. Wingard, 269 F.3d 629, 647 (6th Cir. 2001)),




                                       2
as are those that dispute the general correctness of the R&R. Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995).

         Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); and see Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, the parties’ objections must be clear and

specific enough to permit Court to squarely address them on the merits.

See Pearce, 893 F. 3d at 346.

  III.        Analysis

                 A. Plaintiff’s Objection 1

         Plaintiff objects to the R&R’s finding that she was not a prevailing

party on her Michigan state law conversion claim after remand. (ECF No.

143 PageID.1822-26.) She argues that the Magistrate Judge erred when

she found that the stipulated order (the “Stipulated Order”) (ECF. No.

120 PageID.1526-27) lacks the judicial imprimatur necessary to confer

prevailing party status on plaintiff for the purposes of an attorney fee




                                       3
award. (ECF No. 143 PageID.1822-23.) For the reasons set forth below,

the Court disagrees.

      After remand from the Sixth Circuit, the parties settled plaintiff’s

remaining state conversion claims. (ECF No. 141, PageID.1770).

Pursuant to the parties’ settlement, the Court entered the Stipulated

Order resolving the final claim for damages. (ECF No. 120, PageID.1526-

27). Only a final judgment on the merits or a court-enforced consent

decree renders a party the “prevailing party” for the purpose of

requesting attorney fees. Buckhannon Bd. & Care Home, Inc. v. W.

Virginia Dep’t. of Health and Human Res., 532 U.S. 598, 605 (2001).

Because plaintiff did not acquire either, she cannot recover attorney fees

for these claims. See also Toms v. Taft, 338 F.3d 519 (6th Cir. 2016)

(Because the plaintiffs “obtained neither a ‘judgment on the merits’ nor

a ‘court-ordered consent decree,’ they are not eligible for attorney’s fees”).

      Plaintiff argues that defendants’ payment of $7000 constituted a

sufficient material change in her legal relationship with defendants to

render her the prevailing party. (ECF No. 143, PageID.1825). But




                                      4
“[p]rivate settlement agreements do not confer prevailing party status.”

Toms, 338 F.3d at 528-29; See also Buckhannon, 532 U.S. at 604-605.1

      Accordingly, the Magistrate Judge correctly found that plaintiff

was not eligible for attorney fees incurred on remand for work performed

on her statutory conversion claims.

                B. Defendants’ Objection 1

      Defendants’ first objection to the R&R has, from what can be

discerned, two subparts. The first sub-part is an objection to the R&R’s

finding that plaintiff prevailed on claims that were settled. (ECF No. 142

PageID.1803-1808.) The second is an objection to specific time entries

and amounts of time expended by plaintiff’s counsel. (ECF No. 142

PageID.1809-1813.) For the reasons set forth below, the Court disagrees

with both subparts of defendants’ first objection.

      As to the first sub-part to objection one, defendants argue that

plaintiff was not a prevailing party on her statutory conversion claims or

her Equal Credit Opportunity Act (“ECOA”) claim, and thus she is not




      1 Nor could the Stipulated Order be construed as a consent decree. A consent
decree “places the power and prestige of the court behind the compromise struck by
the parties,” Williams v. Vukovich, 720 F.2d 909, 920 (6th Cir. 1983), which this order
did not do.
                                          5
entitled to an increase of 20% as if she prevailed on those claims. (ECF

No. 142, PageID.1804.) Because plaintiff withdrew her request for

injunctive relief and she settled her statutory conversion claims under

ECOA, defendants correctly note that she was not the prevailing party

on these issues. See infra, III.A.

     Yet, this does not warrant defendants’ conclusion that plaintiff

should not receive attorney fees for time expended on those claims. For

that proposition, defendants rely exclusively on Radvansky v. City of

Olmsted Falls, 496 F.3d 609, 619-20 (6th Cir. 2007) (ECF No. 142,

PageID.1804). There, the Sixth Circuit held that a plaintiff who does not

succeed on any of her claims cannot receive attorney fees for a reversal of

summary judgment on appeal. Radvansky, 496, F.3d at 619-20. Here,

plaintiff prevailed on appeal on her claims under the ECOA. Tyson v.

Sterling Rental, Inc., 836 F.3d 571, 580 (6th Cir. 2016). Hence,

Radvansky does not lend support to defendants’ argument that granting

the attorney fees incurred on appeal would be improper.

     Defendants do not argue, but appear to assume, that where a party

succeeds on some but not all of its claims, attorney fees should be limited

to those expended on claims that were ultimately successful. (ECF No.


                                     6
142, PageID.1804). Where a plaintiff presents “distinctly different claims

for relief” based on “different facts and legal theories” a court should limit

attorney fees to successful claims because “counsel’s work on one claim

will be unrelated to his work on another claim.” Hensley v. Eckerhart, 461

U.S. 424, 435 (1983). On the other hand, where a plaintiff presents

related claims for relief “the result is what matters,” and the plaintiff

need not succeed on each of her legal claims to be awarded all of her

attorney fees. Id; See also Imwalle v. Reliance Medical Prod’s Inc., 515

F.3d 531 (6th Cir. 2008).

      Attorney fees for unsuccessful claims should not be deducted from

those reasonably expended if the unsuccessful claims were related to

those on which the plaintiff prevailed, and if the plaintiff achieved “a

sufficient degree of success to render the hours reasonably expended.”

Imwalle, 515 F.3d at 552. Because plaintiff’s claims here arose from

common facts, they were related. Id. And since she ultimately succeeded

on her claims under ECOA, Michigan Motor Vehicle Sales Finance Act,

and Michigan Credit Reform Act, and did not prevail on her statutory

conversion claims only because the parties settled, she achieved




                                      7
significant success. Accordingly, the Magistrate Judge correctly held that

attorney fees for time expended on appeal were appropriate.

     In the second sub-part of their first objection, defendants raise

several particularized objections to the billed hours as unreasonable and

excessive. (ECF No. 142, PageID.1808-1813). Insofar as these objections

concern plaintiff’s lack of success on her statutory conversion claims, they

have been sufficiently addressed above. Insofar as they concern

overstaffing and lack of documentation, the Magistrate Judge correctly

noted that, even despite an earlier signal from the Sixth Circuit

regarding    this   issue,   “Defendants    have    not   challenged    the

reasonableness of the attorney’s fees sought by Plaintiff in the instant

Motion with any specificity, i.e., with regard to the number of hours

expended or the hourly rates charged by the several attorneys and

paralegals who worked on this matter.” (ECF No. 141 PageID.1711.) The

district court should not consider arguments that have not first been

presented to the magistrate judge, See Stonecrest Partners, LLC v. Bank

of Hampton Roads, 770 F. Supp. 2d 778, 785 (E.D.N.C. 2011) and here,

defendants never raised these arguments in their underlying briefs. See




                                     8
also The Glidden Co. v. Kinsella, 386 F. App’x 535, 544 (6th Cir. 2010).

Accordingly, defendants’ objection is overruled.

              C. Defendants’ Objection 2

     Defendants’ second objection to the R&R is their argument that the

Magistrate Judge improperly relied on law that the Supreme Court has

overturned. (ECF No. 142 PageID.1813-15.) For the reasons set forth

below, this objection is overruled.

     From what the Court can discern, defendants take the position that

the case Pennsylvania v. Delaware Valley Citizens’ Council for Clean Air,

483 U.S. 711 (1987) “flatly overruled” all aspects of Kelley v. Metropolitan

County Bd. of Educ., 773 F.2d 677 (6th Cir. 1985). Defendants are

mistaken.

     The Kelley court held that an award of attorney fees arising from

an appeal under 42 U.S.C. §1988 (another fee-shifting statute, similar in

that regard to the ECOA here) is separate and distinct from an award of

fees and costs under Federal Rule of Appellate Procedure 39(a). Id. This

specific issue in Kelley was not before the Supreme Court in

Pennsylvania, so it follows that it was not addressed, much less

overturned. Pennsylvania held that trial courts should not use discretion


                                      9
to enhance fees beyond the lodestar to account for the risk involved unless

presented with an “exceptional case[] where the need and justification for

such enhancement [is] readily apparent and supported by evidence in the

record and specific findings by the courts.” 483 U.S. at 728-729. As to this

issue, Kelley was reversed. In conclusion, the Magistrate Judge did not

err in relying on this portion of Kelley in her R&R, and defendants’ second

objection is overruled.

              D. Defendants’ Objection 3

     Defendants’    final   objection    is   to   the   Magistrate   Judge’s

recommendation that the Court allow a higher billing rate for plaintiff’s

out-of-town counsel. (ECF No. 142 PageID.1815-19.) For the reasons set

forth below, the Court disagrees.

     Defendants’ response in opposition to plaintiff’s motion for

attorney’s fees is silent regarding this issue, and it is raised here in

defendants’ objections for the first time. (ECF No. 128 PageID.1668–

1699.) The district court should not consider arguments that have not

first been presented to the magistrate judge, See Stonecrest Partners,

LLC v. Bank of Hampton Roads, 770 F. Supp. 2d 778, 785 (E.D.N.C.




                                    10
2011); see also The Glidden Co. v. Kinsella, 386 F. App’x 535, 544 (6th

Cir. 2010).

     Yet, the R&R’s analysis of the plaintiff’s appellate attorney fees’

reasonableness correctly explains the fact that plaintiff’s decision to hire

Mr. Deepak Gupta, of Gupta Wessler in Washington D.C., because he is

a seasoned appellate practitioner for consumer protection cases, was not

improper. (ECF No. 141 PageID.1782.) Plaintiff was entitled to hire the

counsel of her choice, and ultimately prevailed on appeal. Accordingly,

defendants’ objection is overruled.

     IV.      Conclusion

     For the reasons set forth above, plaintiff and defendants’ objections

are overruled, the R&R is adopted in full, and the Court GRANTS IN

PART AND DENIES IN PART plaintiff’s motion for attorney fees. (ECF

No. 124.) Plaintiff’s Motion for Status Conference (ECF No. 137) is

DENIED as moot.

     IT IS SO ORDERED.

Dated: July 11, 2019                       s/Judith E. Levy
     Ann Arbor, Michigan                   JUDITH E. LEVY
                                           United States District Judge




                                      11
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 11, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  12
